United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-51105
                         Summary Calendar


UNITES STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

PASTOR SANTIAGO RODRIGUEZ,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. 4:05-CR-24-ALL
                        --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     After a bench trial, the district court convicted Pastor

Santiago Rodriguez of possession with intent to distribute

cocaine.   Rodriguez appeals, contending that the court erred by

denying his motion to suppress the cocaine.   He argues that the

search that discovered the cocaine under the intake manifold of

his engine exceeded the scope of his consent to search his

vehicle.

     Because Rodriguez did not place any limitations on his

consent to the search, he had no reasonable cause for believing

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-51105
                               -2-

the search would be somehow limited.   See United States v.

Mendoza-Gonzalez, 318 F.3d 663, 667 (5th Cir. 2003).   Moreover,

Rodriguez consented to the dog’s sniff of the vehicle, which

provided probable cause to search the engine area where the dog

indicated there was contraband.   See United States v. Williams,

69 F.3d 27, 28 (5th Cir. 1995).

     The search did not exceed the scope of Rodriguez’s consent

and was further supported by probable cause.   The judgment of the

district court is

     AFFIRMED.